Case: 21-60098     Document: 00516208783          Page: 1     Date Filed: 02/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 18, 2022
                                   No. 21-60098
                                                                         Lyle W. Cayce
                                                                              Clerk
   Gloria Elizabett Bonilla-Portillo,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205-910-557


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Gloria Elizabett Bonilla-Portillo, a 37-year-old native and citizen of El
   Salvador, seeks review of the Board of Immigration Appeals’ (“BIA”)
   determination that she is ineligible for cancellation of removal under
   8 U.S.C. § 1229b(b)(1) and requests that this court vacate and remand the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60098         Document: 00516208783               Page: 2      Date Filed: 02/18/2022




                                          No. 21-60098


   case for further BIA proceedings. We find no error of law in the BIA’s legal
   conclusions, and thus DENY the petition for review. 1
           Bonilla-Portillo argues that the BIA committed legal error and abused
   its discretion by affirming the Immigration Judge’s (“IJ”) decision finding
   that she had failed to establish eligibility for cancellation of removal on the
   basis that she did not establish the requisite level of hardship to her U.S.
   citizen daughters. She has four daughters, ages eleven, five, three, and one
   month, and her daughters would move with her to El Salvador upon her
   removal. She acknowledges that she and her husband have significant assets
   and resources that would help her family relocate and buy property in El
   Salvador. Nevertheless, she asserts that life would be very different for her
   daughters in El Salvador because of the gang activity and economic
   instability.
           This court typically reviews the BIA’s final decision, but reviews
   decisions of both the BIA and the IJ when the IJ’s findings affect the BIA’s
   decision. Sealed Petitioner v. Sealed Respondent, 829 F.3d 379, 383 (5th Cir.
   2016). Legal conclusions are reviewed de novo and factual findings are
   reviewed for substantial evidence. Id. The burden is on Bonilla-Portillo to
   establish her eligibility for cancellation of removal. Monteon-Camargo v. Barr,
   918 F.3d 423, 428 (5th Cir. 2019), as revised (Apr. 26, 2019).
           To be eligible for cancellation of removal, “an alien must demonstrate
   a ‘truly exceptional’ situation in which a qualifying relative would suffer
   consequences ‘substantially beyond the ordinary hardship that would be
   expected when a close family member leaves this country.’” Trejo v.
   Garland, 3 F.4th 760, 775 (5th Cir. 2021). Bonilla-Portillo’s reservations



           1
             In this circuit, federal courts have jurisdiction to review hardship determinations.
   Trejo v. Garland, 3 F.4th 760, 772–73 (5th Cir. 2021).




                                                 2
Case: 21-60098      Document: 00516208783          Page: 3    Date Filed: 02/18/2022




                                    No. 21-60098


   about the crime and economic situation in El Salvador fall significantly short.
   Rather, such shortcomings “await anyone who is removed to” El Salvador,
   and Bonilla-Portillo “does not identify any personal conditions that
   exacerbate these realities as applied to [her] daughter[s].”        Salazar v.
   Garland, No. 20-60222, 2022 WL 68965, at *2 (5th Cir. Jan. 6, 2022); see also
   Matter of Andazola, 23 I&N Dec. 319, 323 (BIA 2002). To find otherwise
   would mean that any concerned parent being removed to El Salvador would
   automatically satisfy the requisite hardship by virtue of the country being less
   safe and prosperous. That is plainly not sufficient. Thus, the BIA did not
   err.
          For the foregoing reasons, we DENY the petition for review.




                                          3